If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



FOLARD B. WILLIAMS,                                                UNPUBLISHED
                                                                   July 11, 2019
              Petitioner-Appellee,

v                                                                  No. 344942
                                                                   Tax Tribunal
CITY OF EASTPOINTE,                                                LC No. 18-000074-TT

              Respondent-Appellant.


Before: M. J. KELLY, P.J., and MARKEY and GLEICHER, JJ.

PER CURIAM.

       The city of Eastpointe denied petitioner’s request for a disabled veteran property tax
exemption and she appealed to the Michigan Tax Tribunal (MTT) Small Claims Division.
Following a hearing, and after reviewing the documents presented by both parties, the MTT
determined that petitioner was entitled to the exemption. We affirm.

                                      I. BACKGROUND

        Petitioner was married to an honorably discharged, disabled veteran who passed away
before he could secure a property tax exemption for their marital home in Eastpointe pursuant to
MCL 211.7b(1). MCL 211.7b(2) permits a disabled veteran’s surviving spouse to claim the
exemption as well, however. In October 2017, petitioner filed an affidavit with the city
requesting the exemption. Petitioner indicated that her husband “received pecuniary assistance
due to disability for specially adapted housing” while he was alive. The city denied petitioner’s
request because she failed to attach a certificate from the United States Department of Veterans
Affairs (VA).

        Petitioner appealed and the MTT Small Claims Division reversed. Petitioner presented a
June 7, 2018 letter from the VA “certif[ying]” that petitioner received $391 monthly ($4,692
annually) for “non service-connected death pension.” This document was not relevant to the
issues before the MTT. The city presented a November 28, 2017 letter indicating that
petitioner’s husband was considered 90% disabled and an October 19, 2017 letter “verify[ing]”
that he received $3,078.11 in monthly benefits. At the unrecorded and untranscribed hearing
before the MTT, petitioner testified that her husband was actually 100% disabled as evidenced


                                               -1-
by the amount of benefits he received. The MTT consulted the VA’s official website and
confirmed that a 90% disabled veteran would receive only $2,041.68 in benefits, while a 100%
disabled veteran receives $3,139.67. Accordingly, the MTT found that petitioner qualified for
the exemption. The city now appeals.

                                          II. ANALYSIS

        The city contends that the MTT erred by granting the petition for a disabled veteran
property tax exemption because petitioner failed to present competent, material, and substantial
evidence to support her petition. Absent a claim of fraud, we review MTT decisions “for
misapplication of the law or adoption of a wrong principle.” Briggs Tax Serv, LLC v Detroit Pub
Sch, 485 Mich. 69, 75; 780 NW2d 753 (2010). The MTT’s factual findings are “conclusive if
they are supported by ‘competent, material, and substantial evidence on the whole record.’ ” Id.
“Substantial evidence is the amount of evidence that a reasonable person would accept as being
sufficient to support a conclusion; it may be substantially less than a preponderance of the
evidence.” Wayne Co v Mich State Tax Comm, 261 Mich. App. 174, 186-187; 682 NW2d 100
(2004). As with any executive tribunal’s judgment, we may not interfere with the MTT’s
“credibility determinations” or resolutions as to conflicting evidence. Dep’t of Community
Health v Risch, 274 Mich. App. 365, 372; 733 NW2d 403 (2007). We “may not set aside factual
findings supported by evidence merely because alternative findings could also have been
supported by evidence on the record or because the court may have reached a different result.”
Id. at 373. And we may not second-guess the MTT’s discretionary decisions regarding the
weighing of the evidence. Great Lakes Div of Nat’l Steel Corp v City of Ecorse, 227 Mich. App.
379, 404; 576 NW2d 667 (1998).

       The disabled veteran property tax exemption is governed by MCL 211.7b as follows:

               (1) Real property used and owned as a homestead by a disabled veteran
       who was discharged from the armed forces of the United States under honorable
       conditions or by an individual described in subsection (2) is exempt from the
       collection of taxes under this act. To obtain the exemption, an affidavit showing
       the facts required by this section and a description of the real property shall be
       filed by the property owner or his or her legal designee with the supervisor or
       other assessing officer during the period beginning with the tax day for each year
       and ending at the time of the final adjournment of the local board of review. . . .

               (2) If a disabled veteran who is otherwise eligible for the exemption under
       this section dies, either before or after the exemption under this section is granted,
       the exemption shall remain available to or shall continue for his or her
       unremarried surviving spouse. The surviving spouse shall comply with the
       requirements of subsection (1) and shall indicate on the affidavit that he or she is
       the surviving spouse of a disabled veteran entitled to the exemption under this
       section. The exemption shall continue as long as the surviving spouse remains
       unremarried.

               (3) As used in this section, “disabled veteran” means a person who is a
       resident of this state and who meets 1 of the following criteria:

                                                -2-
       (a) Has been determined by the [VA] to be permanently and totally disabled as a
       result of military service and entitled to veterans’ benefits at the 100% rate.

       (b) Has a certificate from the [VA], or its successors, certifying that he or she is
       receiving or has received pecuniary assistance due to disability for specially
       adapted housing.

       (c) Has been rated by the [VA] as individually unemployable.

         Petitioner “b[ore] the burden of establishing [her] entitlement to the exemption” before
the MTT. Midwest Power Line, Inc v Dep’t of Treasury, 324 Mich. App. 444, 446; 921 NW2d
543 (2018). In her original petition to the city, petitioner cited MCL 211.7b(3)(b), which
requires a VA certificate indicating that the veteran received “pecuniary assistance due to
disability for specially adapted housing.” Petitioner failed to present such a certificate to the
city, leading to its rejection.

        Before the MTT, petitioner instead focused her argument on MCL 211.7b(3)(a), claiming
that the amount of the benefit provided to her late husband established that the VA considered
him 100% disabled. Petitioner supported her claim with her testimony. The MTT found
petitioner credible, specifically stating in its findings of fact, “Petitioner testified that her
husband received benefits at the 100% rate of $3,500 per month.” The city asserts that
petitioner’s testimony was riddled with “conflicting testimony.” We may not interfere with the
tribunal’s credibility assessment. Indeed, we could have no ground to find petitioner incredible
where the hearing was not recorded or transcribed for our review.1

       The city further contends that petitioner’s claim was not supported by competent,
material, and substantial evidence given that the MTT stated that she “failed to submit any
helpful documentary evidence.” Again, petitioner could and did support her claim with her
testimony, which the MTT was free to credit. However, the city’s own documentary evidence
supports the MTT’s finding. Specifically, the city presented an October 19, 2017 letter from the
VA indicating that petitioner’s late husband received more than $3,000 in monthly benefits. The
MTT determined that the VA only awarded that amount of benefits to veterans deemed 100%
disabled. This was sufficient to establish entitlement to an exemption under MCL 211.7b(3)(a).

        The city complains that the November 28, 2017 VA letter negates petitioner’s exemption
claim because it describes petitioner’s late husband’s “combined service-connected evaluation”
as only 90% disabled. As noted, however, other documentation from the VA and information on
the VA website counters that assessment and reveals that the deceased was actually considered
100% disabled by the VA. Specifically, the VA website defines the level of benefits available to
veterans depending on their level of disability. The actual benefits awarded to the deceased in
this case are commensurate with someone who is 100% disabled.


1
  MCL 205.762(2) provides that a “formal record” of a hearing before the Small Claims Division
is not required. The city could have requested transfer to the whole tribunal, MCL 205.764(2),
where a formal record would have been created, MCL 205.746(2).


                                               -3-
        This leads to the city’s next complaint, that the MTT improperly assisted petitioner by
conducting research on her behalf. Petitioner did not provide the MTT with the benefit levels
listed on the VA website; she only testified about that information. The United States Supreme
Court has held that courts “have no obligation to act as counsel or paralegal to pro se litigants”
and that litigants representing themselves have no constitutional right to assistance or instruction
from the court. Piller v Ford, 542 U.S. 225, 231; 124 S. Ct. 2441; 159 L. Ed. 2d 338 (2004).
However, the city cited no caselaw forbidding a court or tribunal from providing any assistance.
And in this case, the MTT did not busy itself to find support for petitioner’s claims or arguments.
Rather, petitioner testified about information on the VA website that supported her claim and the
MTT reviewed the website to verify the accuracy or veracity of petitioner’s statement.

       Finally, the city challenges the MTT’s consideration of petitioner’s claim under MCL
211.7b(3)(a), when she cited only subsection (b) in her initial petition. However, “[a] proceeding
before the [MTT] is original and independent and is considered de novo.” MCL 205.735a(2).
Proceedings before the MTT are designed to allow a petitioner to supplement his or her original
application for a property tax exemption and present new evidence in support of the application.
Spranger v Warren, 308 Mich. App. 477, 485; 865 NW2d 52 (2014). As described by this Court
in Heindlmeyer v Ottawa Co Concealed Weapons Licensing Bd, 268 Mich. App. 202, 218; 707
NW2d 353 (2005), at a “hearing de novo,” the tribunal or court may take new evidence and hear
new testimony. The tribunal is required “to conduct its own hearing as if no hearing had been
conducted in the lower tribunal and to arrive at an independent conclusion.” Id. Accordingly,
the MTT committed no error in resolving this matter pursuant to MCL 211.7b(3)(a), rather than
(b).

       We affirm.



                                                             /s/ Michael J. Kelly
                                                             /s/ Jane E. Markey
                                                             /s/ Elizabeth L. Gleicher




                                                -4-